Citation Nr: 1033062	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (formerly rated as dysthymic disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to February 
1958, from November 1960 to February 1969, and from April 1969 to 
March 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio and Pittsburg, PA that continued to rate the 
Veteran's dysthymic disorder as 30 percent disabling.  In October 
2008, the RO granted service connection for post traumatic stress 
disorder (PTSD) and assigned a 30 percent rating.  The issue was 
recharacterized to PTSD (formerly rated as dysthymic disorder).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service connected 
PTSD was manifested by ongoing chronic sleep disturbance, 
depressed mood, and anxiety.

2.  The Veteran did not show any speech impairment, difficulty in 
understanding complex commands, impairment in judgment or 
thinking, impairment in immediate or remote memory, or endorse 
panic attacks


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

From the outset of its analysis, the Board recognizes this appeal 
rose from a rating decision that continued to rate the Veteran's 
dysthymic disorder as 30 percent disabling.  However, in October 
2008, the RO granted service connection for PTSD (formerly rated 
as dysthymic disorder.  Both disabilities are evaluated under the 
General Rating Formula for Mental Disorders. As no separate and 
distinct symptoms of either disability have been shown, the RO 
assigned a single disability rating (30 percent) that encompassed 
the overlapping symptoms of the dysthymic disorder and PTSD under 
Diagnostic Code 9411.  See Amberman v. Shinseki, 570 F.3d 1377 
(2009) ('two defined diagnoses constitute the same disability for 
purposes of 38 C.F.R. § 4.14 if they have overlapping 
symptomatology).  Based on the Veteran's psychiatric diagnoses, 
the 30 percent evaluation assigned was based on the overall level 
of functioning associated with symptoms of all service connected 
psychiatric diagnoses.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct time period.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
normal conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (i.e., forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is appropriate for PTSD that 
is manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for the names of 
close relatives, own occupation, or own name.

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers).  GAF scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 71 and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 
(2007).  Accordingly, a certain GAF score does not automatically 
equate to any particular percentage in the Rating Schedule.  
Rather, it is but one factor to be considered in conjunction with 
all the other evidence of record.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Here, treatment records dated form 2006 to 2009 from 
Neuropsychiatric Associates, included an August 2006 record that 
noted that he Veteran was being treated for severe, recurrent, 
Major Depression without psychosis.  His depressive symptoms were 
characterized by anhedonia, amotivation, poor concentration, and 
feelings of hopelessness, and helplessness.  He also endorsed 
early morning awakening, as well as social isolation and 
withdrawal during these depressive episodes.  An April 2007 
record included symptoms of depressed mood, episodic insomnia, 
and anxiety, which interfered with his activities of daily 
living.  In February 2008, his overall moods were stable and he 
had been sleeping and eating well.  He was somewhat anxious and 
occasionally had flashbacks and difficulty sleeping.  In February 
and March 2009, he continued to seek treatment for PTSD, 
depression, and generalized anxiety.  He continued to have some 
anxiety when past events were discussed.  There were no 
hallucinations or delusions, or suicidal or homicidal ideations.  

On December 2006 VA examination, it was noted that the Veteran's 
claims file was reviewed.  The Veteran reported that his dose of 
Cymbalta was increased from 60 to 90 mg three weeks ago in 
response to an unexplained increase in anger control problems.  
He believed that his depression was becoming worse, but the 
Cymbalta significantly reduced the anger, and helped alleviate 
symptoms of depression.  He indicated that he was depressed more 
days than not, but was not depressed for an entire day.  He 
reported that he easily lost his focus, but had pretty good sleep 
and appetite.  He denied suicidal ideation, crying spells, or 
anhedonia.  His concentration was fair, but not sustained for 
periods.  His energy was low, but likely also due to physical 
decline.  He often woke up feeling anxious, but denied persistent 
worrying.  He denied symptoms suggestive of panic attacks.  His 
mood was worse in the winter.  For the past 12 years, he lived 
with a long-term woman friend.  His relationship with her was now 
platonic.  He was married and divorced twice.  He did not have 
any biological children.  He served six months in jail when he 
was "accused" of sexually abusing his step daughter in 1987.  
He last worked for Corning Glass in 1987.  He quit due to medical 
problems and going to jail.  There was no time lost or decreased 
productivity when he was employed due to psychiatric problems.  
Past records suggested a history of alcohol abuse.  He reported 
that he did not drink and never abused drugs.  He no longer 
worked and now focused on writing poetry.  He did not belong to 
any organizations or groups.  He had six to eight friends with 
whom he maintained contact.  He liked to fish when physically 
able.  He could perform his own activities of daily living 
without difficulty.  He enjoyed watching TV and helped with some 
of the housework.  

On examination, it was noted that the Veteran was casually 
dressed and his hygiene appeared adequate.  Conversation was 
logical and coherent, and speech was of normal rate and tone.  
His eye contact was good; one eye appeared to drift off to the 
side.  His affect was initially blunted, but later in the 
interview he smiled and showed a broader range of affect.  His 
mood was fairly consistently depressed.  He denied that his 
depression ever rendered him dysfunctional.  His sleep and 
appetite wear unimpaired.  He denied suicidal or homicidal 
ideation, intent, or plans.  He denied hallucinations and no 
delusions were elicited or reported.  His judgment seemed intact 
and there was no indication of memory impairment.  There was no 
inappropriate or reckless behavior noted.  His insight seemed 
limited.  He was diagnosed with a mild dysthymic disorder.  He 
was assigned a Global Assessment of Functioning (GAF) score of 
70.  The examiner found that based on the Veteran's current 
report of symptoms and past reports, there was no significant 
worsening or change in his depression.  From a psychological 
perspective only, he would be deemed employable.  

On August 2008 VA examination, it was noted that the claims file 
was reviewed.  It was noted that the Veteran continued to live 
with a female friend.  The Veteran reported that he was laid off 
from Corning Glass in 1987.  He never sought to obtain work after 
that because he felt that his age was an issue.  With respect to 
sleep, he indicated that he always had difficulty with getting to 
sleep for various reasons, but that his nightmares had been less 
frequent and only occurred once every three to four months.  He 
indicated that he was more uncomfortable in talking with others, 
but denied any difficulty in his work-related interactions.  He 
specifically noted getting along with others, being on time for 
the work that he performed, and performing all duties without any 
letters of reprimand or threats of termination.  His position 
with Corning Glass ended because the plant closed.  He had 
periodic difficulties with his girlfriend, but denied and 
physical or verbal abuse with her or to any other individuals.  
In addition to his PTSD symptoms, his symptoms usually associated 
with his depression that varied in degree and frequency since he 
was 16 included depressed mood, feelings of being useless and 
worthless, poor appetite, poor sleep (with fatigue during the 
day), decreased concentration, and decreased initiative to engage 
in such enjoyable activities such as writing poetry.  He 
interacted less with those in public and preferred to keep to 
himself.  He indicated that he tried to avoid seeing or smelling 
fire and avoided talking about his experiences in the military.  
On examination, he was appropriately dressed and groomed, alert 
and oriented in all spheres, and able to effectively relate by 
not only responding to questions, but also engaging in 
appropriate and spontaneous conversation.  He maintained 
appropriate eye contact, but spoke in low volume.  His thought 
processes were also at appropriate speed but, at times, he had 
difficulty staying on task and had some difficulty maintaining 
full directiveness.  His thought content was free of any evidence 
of delusional ideations, hallucinatory perceptions, obsessive-
compulsive tendencies, or impulse control issues, such that might 
be seen with suicidal ideation.  His affect was stable, but his 
affective range and intensity suggested a decrease that would be 
consistent with ongoing depression.  There was nothing to suggest 
intellectual decline.  Judgment and insight remained appropriate.  
His diagnoses included PTSD, and moderate recurrent Major 
Depressive Disorder that was evident prior to his military, but 
had been exacerbated and coexisted with his PTSD.  He was 
assigned a GAF score of 60.  The examiner noted that the 
Veteran's PTSD had no appreciable impact on his occupational 
functioning.  The examiner found that his social and 
interpersonal functioning was mildly to moderately impaired.  

Taken as a whole, the medical evidence pertinent to this period 
shows that the impairment from the Veteran's service-connected 
PTSD more nearly approximated occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks contemplated 
by a 30 percent rating than the reduced reliability and 
productivity required for a 50 percent evaluation.  Treatment 
records and psychiatric evaluations performed at his VA 
examinations revealed ongoing chronic sleep disturbance, 
depressed mood, and anxiety. Notwithstanding these objective 
findings, the Veteran's VA examinations did not reveal flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
the occurrence of weekly panic attacks; difficulty in 
understanding complex commands; impairment of short-term or long-
term memory, impaired judgment; or impaired abstract thinking.  
On December 2006 VA examination, his affect was initially 
blunted, but later in the interview he smiled and showed a 
broader range of affect.  Although his insight was noted to be 
limited, his judgment seemed intact and there was no indication 
of memory impairment.  At his August 2008 VA examination, his 
affect was stable, but his affective range and intensity 
suggested a decrease that would be consistent with ongoing 
depression.  His thought processes were also at appropriate speed 
but, at times, he had difficulty staying on task and had some 
difficulty maintaining full directivenes.  However, his judgment 
and insight remained appropriated.  He also reported that he had 
periodic difficulties with his girlfriend, but denied and 
physical or verbal abuse with her or to any other individuals.  
He indicated that he interacted less with those in public and 
preferred to keep to himself.  However, the examiner considered 
the Veteran's contentions and the results of the examination, and 
found that the Veteran's his social and interpersonal functioning 
was mildly to moderately impaired.  

Considering that the Veteran left work many years earlier due to 
being laid off from his plant closing, there was no evidence that 
he could not establish and maintain employment due to his 
service-connected psychiatric disorder.  Furthermore, on December 
2006 VA examination, the examiner specifically found that from a 
psychological perspective only, the Veteran would be deemed 
employable.  Likewise, on August 2008 VA examination, the 
examiner found that the Veteran's PTSD had no appreciable impact 
on his occupational functioning.  Overall, the evidence does not 
demonstrate that the Veteran experiences occupational and social 
difficulty with reduced reliability and productivity.

The Veteran's currently assigned GAF score of 55 to 60 is 
indicative of moderate symptoms and this is consistent with the 
Veteran's assigned rating.  The Board notes that the Veteran did 
not show any speech impairment, difficulty in understanding 
complex commands, impairment in judgment or thinking, impairment 
in immediate or remote memory, or disturbances in motivation or 
mood, or endorse panic attacks.  Although his affective range and 
intensity suggested a decrease, he had difficulty staying on task 
with some difficulty maintaining full directivenes, had periodic 
difficulties with his girlfriend, interacted less with those in 
public, preferred to keep to himself, and avoided talking about 
his experiences in the military, these symptoms were contemplated 
by the GAF score by the examiner who gave the August 2008 VA 
examination.  

Thus, while the medical evidence indicates that the Veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent rating, such as 
difficulty in establishing and maintaining effective social 
relationships, the totality of the symptomatology and level of 
impairment associated with his PTSD have been more consistent 
with the criteria for the 30 percent rating. 

In short, the Board finds that the evidence is indicative of no 
greater impairment than that contemplated by the initial 30 
percent rating assigned for PTSD.  As the criteria for the next 
higher, 50 percent, rating were not met during this period, it 
logically follows that the criteria for higher rating of 70 
percent and 100 percent likewise are not met for this time frame.  
Also, consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating. See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119

The Court has recently held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability. Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected PTSD 
(formerly rated as dysthymic disorder).  The record does not 
indicate that he is in receipt of Social Security disability 
benefits, or that he has been unemployed at any time during the 
claims period due to his service connected psychiatric disorder.  
The Veteran has repeatedly stated that he was laid off due to the 
plant closing in 1987.  He indicated that he did not seek further 
employment due to his age and also indicated that he went to jail 
for a few months around the same time.  There is no medical 
evidence that the Veteran's service-connected PTSD interfered 
with his employment, and the Veteran has not stated that he has 
lost any time from work or was unable to perform his duties due 
to his service-connected PTSD.  In fact during his December 2006 
VA examination, it was specifically noted that there was no time 
lost or decreased productivity when he was employed due to 
psychiatric problems.  Also during his August 2008 VA 
examination, he reported that in regards to when he worked, he 
got along with others, was timely, and performed all duties 
without any letters of reprimand or threats of termination.  Both 
the December 2006 and August 2008 VA examiners indicated that 
from a psychiatric perspective, the Veteran would be able to 
work.  Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to the 
service-connected PTSD.

Based on the evidence of record, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but finds no evidence that 
the Veteran's PTSD has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this disorder 
has necessitated any periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Overall, the evidence does not support an evaluation in excess of 
30 percent for PTSD, and the claim for that benefit must be 
denied. 38 C.F.R. §§ 4.3, 4.7.

Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2006, prior to 
the date of the issuance of the appealed rating decision.  In 
this letter, the Veteran was also notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in 
December 2006 and August 2008 that were fully adequate for the 
purposes of adjudication.  The VA examination reports reflect a 
review of the record, interview of the Veteran, mental status 
examination, and clinical findings by a physician.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.









ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


